Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-5, filed 10/06/2021, with respect to claims 10-13 have been fully considered and are persuasive.  The rejection of claims 10-13 has been withdrawn. 
Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim is the inclusion of the limitation underlined

    PNG
    media_image1.png
    255
    606
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    142
    588
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    614
    media_image3.png
    Greyscale

	in all the claims which is not found in the prior art references. Examiner reviewed the teaching of following prior arts:
	Shibata et al. (US PG Pub 2015/0222046) teaches the neutral point forming conductor 53 is formed such that portion 53a and portion 53b project (protrude) outward of the phase connecting portions 53U, 53V, 53W in the radial direction of the stator 11, the portion 53a being between the U-phase connecting portion 53U and the V-phase connecting portion 53V adjacent in the circumferential direction of the stator 11, the portion 53b being between the V-phase connecting portion 53V and the W-phase connecting portion 53W adjacent in the circumferential direction of the stator 11. The portions 53a, 53b extend in the circumferential direction of the stator 11, but Shibata et al. doesn’t teaches the claim limitations in which a unitary jumper having face-to-face and spaced-apart C-hooks wrapping around and bonded with respective exposed ends of the first-phase hairpin winding terminals, the unitary jumper contacting ledges defined by insulative coatings on portions of the first-phase hairpin winding terminals, and the jumper forming a bridge spanning between the first-phase hairpin winding terminals and over the second-phase hairpin winding terminal and a unitary jumper having face-to-face and spaced-apart C-hooks wrapping around and bonded with respective exposed ends of the first-phase hairpin winding terminals, the unitary jumper being seated in 
	Magri et al. (US PG 2016/0181881) teaches providing at least two stator winding elements 20 which extend from a first to a second end 22,24, separate from each other, providing at least one electrical bridge 32 suitable to electrically connect the separate ends 22,24 of two of said stator winding elements 20, providing at least one support and attachment plate 36 made of electrically insulating material which defines at least one seat 40 suitable to house at least partially, and retain in position the electrical bridge 32, the seat 40 being provided with attachment means 44., but Magri et al. doesn’t teaches the claim limitations in which a unitary jumper having face-to-face and spaced-apart C-hooks wrapping around and bonded with respective exposed ends of the first-phase hairpin winding terminals, the unitary jumper contacting ledges defined by insulative coatings on portions of the first-phase hairpin winding terminals, and the jumper forming a bridge spanning between the first-phase hairpin winding terminals and over the second-phase hairpin winding terminal and a unitary jumper having face-to-face and spaced-apart C-hooks wrapping around and bonded with respective exposed ends of the first-phase hairpin winding terminals, the unitary jumper being seated in direct contact with and carried by ledges defined by insulative coatings on portions of the first-phase hairpin winding terminals as claimed in claim 11 and claim 15.
	Okimitsu  (US PG Pub 2013/0200743) teaches the first coil end plates 22, 23, 24 are laminated on the one end surface of the stator core 10 and the second coil end plates 25, 26, 27 are laminated on the other end surface side of the stator core 10, both in a number obtained by multiplying the number of coil turns (the number of turns of a 
Magri et al. (EP 3088124) teaches the stator winding 8 of each phase comprises two corresponding connection bridges 18, each connection bridge 18 is made of a flat plate arranged perpendicular to the central axis 3 of rotation of the electric machine 1 and has two opposite seats 19 that engage the ends of the respective legs 10. Once the ends of the legs 10 have been coupled to the corresponding connection bridges 18, the end of each leg 10 is welded to the corresponding connection bridge 18 by means of the laser technique, but Magri et al. doesn’t teaches the claim limitations in which a unitary jumper having face-to-face and spaced-apart C-hooks wrapping around and bonded with respective exposed ends of the first-phase hairpin winding terminals, the unitary jumper contacting ledges defined by insulative coatings on portions of the first-phase hairpin winding terminals, and the jumper forming a bridge spanning between the first-phase hairpin winding terminals and over the second-phase hairpin winding terminal and a unitary jumper having face-to-face and spaced-apart C-hooks wrapping around and bonded with respective exposed ends of the first-phase hairpin winding terminals, the unitary jumper being seated in direct contact with and carried by ledges defined by insulative coatings on portions of the first-phase hairpin winding terminals as claimed in claim 11 and claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	October 27, 2021